\S se 2:20-cv-00012-JRS-MJD Document 68-1 Filed 04/09/21 Page 1 of 1 PagelD #: 779
Zoli ok

Declaration of Martin S. Gottesfeld

I declare as follows pursuant to 28 U.S.C. § 1746(1):

1. I am Martin S. Gottesfeld, petitioner in Gottesfeld v. Lammenr, 2:20-
cv-00012-JRS-MJD (S.D. Ind.) (hereinafter the "case").

2. My status remains materially unchanged since I filed my last motion
for an extension (though two of the typewriters are now working in the FCI
Terre Haute CMU law library, two of the five computers remain non-operational
and my library hours remain less than half of normal).

3. I am preparing pro 4@ a motion for bail pending appeal in United
States v. Gottesfeld, 16-cr-10305 (D. Mass.); it is a comprehensive motion; my
draft thus far numbers twenty-three (23) pages plus exhibits.

4. My bail pending appeal motion requires coordination with my appellate
attorney, Michael Pabian, Esq., to ensure full presentation of all relevant
facts and law to the district court ahead of any appeal pursuant to Fed. R.
App. P. 9(b).

5. This coordination, inter alia, takes considerable typewriter time.

6. Today I had a 45-minute attorney call with an Indiana lawyer who is
now reviewing the case with an eye towards possible representation, but his
schedule will preclude a final decision before next week.

I declare that the foregoing is true and correct under the penalty of
perjury under the laws of The United States. Executed Friday, April 2, 2021..

by:

 

Mavtin S. Gottesfeld

- Page 1 of 1 -
